Citation Nr: 0503687	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-14 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss.

2.  Entitlement to service connection for an acquired 
psychiatric disability. 

3.  Entitlement to service connection for vision loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1969 to 
September 1970.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 2002, a statement of the 
case was issued in March 2003, and a substantive appeal was 
received in May 2003.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The veteran testified before a hearing at the RO in February 
2003.

The issue of service connection for vision loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A December 1992 rating decision denied entitlement to 
service connection for hearing loss, and the veteran did not 
file a notice of disagreement.   

2.  In January 2002, the veteran requested that his claim of 
service connection for hearing loss be reopened. 

3.  Evidence received since the December 1992 rating decision 
either is cumulative of the evidence of record at the time of 
the December 1992 denial of the veteran's claim of service 
connection for hearing loss or does not raise a reasonable 
possibility of substantiating the claim.  

4.  An acquired psychiatric disability was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is any current acquired psychiatric 
disability otherwise related to such service. 


CONCLUSIONS OF LAW

1.  The December 1992 rating decision which denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105(c) 
(West 2002).  

2.  Evidence received since the December 1992 rating decision 
in connection with hearing loss is not new and material, and 
the veteran's claim of service connection for hearing loss, 
has not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2004). 

3.  An acquired psychiatric disability was not incurred in or 
aggravated by the veteran's active duty service, nor may a 
psychosis be presumed to have been incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the March 2002 
and the August 2002 RO letters, the June 2002 rating 
decision, and the March 2003 statement of the case have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the March 2002 and August 2002 letters, 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the March 2002 and August 2002 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in March 2002, prior to the RO's decision to deny 
the claim in June 2002 as anticipated by the recent court 
holding.  In other words, the VCAA notice is timely. 

Furthermore, with regard to the psychiatric disability and 
hearing loss disability issues, the Board finds that there 
has been compliance with the assistance provisions set forth 
in the new law and regulation.  The record includes service 
medical records, private medical records, and VA medical 
records.  The Board notes that the veteran has not received a 
VA examination with etiology opinion.  However, in view of 
the several negative service medical records and the lack of 
competent evidence of hearing loss, bipolar disorder, or 
depression for many years after service, the Board concludes 
that the record as it stands includes sufficient competent 
evidence to decide the claim and that no VA examination with 
etiology opinion is necessary.  38 C.F.R. § 3.159(c)(4).  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
the claims.

Criteria and Analysis

Hearing Loss

A claim by the veteran for entitlement to service connection 
for hearing loss was denied by a rating decision in December 
1992.  The veteran was advised of that determination and 
furnished notice of appellate rights and procedures, but a 
timely notice of disagreement was not received to initiate an 
appeal.  That decision therefore became final.  38 U.S.C.A. 
§ 7105(c).  However, applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  

In January 2002, the appellant requested that the claim be 
reopened.  For claims received on or after August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2003).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The veteran's service connection claim for hearing loss was 
denied by the RO in December 1992 on the basis that hearing 
loss was not shown in service.  Since the December 1992 
decision the veteran has produced a copy of a private July 
2002 audiogram report which appears to suggest some current 
hearing impairment.  Also received is a copy of medical 
literature which addresses the relationship between noise 
exposure and hearing loss.  This evidence is new as it has 
not been submitted before and demonstrates a possible current 
disability.  However, this newly received evidence does not 
address any possible relationship between this particular 
veteran's active duty service and any current hearing loss.  
The audiometric test results simply suggest hearing loss in 
2002, over thirty years after his discharge from service.  
The report does not even address the possibility of a 
relationship to service.  The accompanying medical literal is 
general in nature and merely sets forth a medical discussion 
of how noise exposure may lead to hearing loss.  The 
literature does not address the veteran's particular history 
and medical condition.  As such, these new items of evidence 
do not raise a reasonable possibility of substantiating the 
claim.  The veteran also contends that he was exposed to 
noise on the flight deck on board the USS HANCOCK (CVA 19).  
This information was available prior to the December 1992 
decision and is therefore not new.  As no new and material 
evidence has been received, the veteran's claim has not been 
reopened.  

Bipolar Disorder claimed as Depression

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychosis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records reveal that prior to entering service 
in January 1969 the veteran reported no psychiatric problems 
and no disability was discovered upon examination.  In August 
1969 the veteran was treated at sick call because he fell 
asleep on duty.  The veteran claimed he had ingested several 
prescription medication pills.  He requested and received a 
psychiatric consultation after numerous somatic complaints 
and "nervousness".  The psychiatric examiner found that the 
veteran had the personality disorder of passive aggressive 
personality.  The examiner recommended a trial period and 
that if the veteran continues to have problems then he should 
be processed administratively.  In June 1970 the veteran was 
treated for ingesting LSD and was transferred to Naval 
Hospital, Oakland, California, as a psychiatric admission.  
The admission diagnosis in June 1970 was organic brain 
syndrome, secondary to LSD.  After a brief stay on the locked 
ward in the hospital his mental status became better.  The 
examiner found that he "adjusted reasonably well to the ward 
and had no specific difficulties."  The veteran refused 
treatment and "showed no motivation towards treatment on the 
ward and no motivation to return to duty."  The examiner 
diagnosed "severe passive aggressive personality disorder" 
and explained that he was "not mentally ill" and was 
"responsible for his behavior."  The examiner recommended 
administrative discharge by reason of unsuitability.  The 
discharge diagnoses were acute brain syndrome, secondary to 
LSD, resolved; and passive aggressive personality.  On the 
veteran's examination prior to discharge, in September 1970, 
he was found psychiatrically normal with no defects noted. 

The veteran was treated for depression in July 2001.  Then 
the veteran was admitted to a VA facility in San Antonio, 
Texas complaining of anxiety and severe depression in October 
2001.  The veteran reported having depression since his days 
in the Navy.  He was treated for several days and was 
diagnosed with recurrent major depressive disorder and severe 
bipolar disorder.  As part of his treatment the veteran 
participated in support groups.  The veteran continued to 
receive treatment in 2001 and 2002.    

The Board acknowledges that the veteran was diagnosed with a 
personality disorder in-service.  However, according to 
regulation, personality disorders are not considered diseases 
and are not compensable disabilities.  See 38 C.F.R. 
§ 3.303(c).  The examiner at the Naval Hospital in Oakland, 
California, specifically found that the veteran had "no 
mental illness" in June 1970.  The examiner at the 
examination prior to discharge in September 1970 noted no 
psychiatric defects and found the veteran normal with regard 
to psychiatric issues.  These findings by trained military 
medical personnel show that in their opinion, based on the 
veteran's history and actual examination and observation of 
the veteran, a personality disorder was manifested during 
service, not an acquired psychiatric disability.  The veteran 
may believe he had depression during service, but he is not 
trained to make medical diagnoses.  Medical diagnoses and 
opinions as to medical etiology require diagnostic skills and 
must be made by trained medical personnel.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board finds that the 
military medical findings based on contemporaneous 
examination are entitled to considerable weight. 

The Board believes it is also significant that the first 
indication of the veteran's clinical depression and bipolar 
disorder came in July 2001, more than 30 years after service.  
Although the veteran reported having a long history of 
depression, there is no supporting medical evidence 
suggesting depression or any other mental illness prior to 
2001.  

Since there is no evidence of an acquired psychiatric 
disability during service, a psychosis within one year of 
discharge from service, or persuasive competent evidence 
otherwise suggesting a link between the veteran's current 
acquired psychiatric disability (to include bipolar disorder 
and/or depression) and service, service connection is not 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 


ORDER

New and material evidence has not been received to reopen a 
claim for service connection for hearing loss.  Entitlement 
to service connection for an acquired psychiatric disability 
is not warranted.  To this extent the appeal is denied.


REMAND

Review of the record reveals that the veteran was treated for 
several eye disorders in service, and post-service medical 
records document treatment for eye-related problems to 
include field of vision loss.  The Board notes that the 
veteran has not received a medical examination with etiology 
opinion in connection with this claim.  In view of the 
potentially complex medical nature of the underlying question 
in this case, the Board believes that a VA examination and 
medical opinion are necessary.  38 C.F.R. § 3.159(c)(4) 
(2003).  

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The veteran should be scheduled for 
an appropriate VA eye examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished if medically feasible.  
All examination and special test findings 
should be clearly reported.  After 
examining the veteran and reviewing the 
claims file, to specifically include 
service medical records and post service 
medical records, the examiner should 
clearly list all current eye 
disabilities.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that any current eye 
disability is related to any in-service 
eye injury or in-service condition as 
opposed to any post-service eye injury or 
condition.  A detailed rationale should 
be furnished. 
 
2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


